DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Received
Amendments to the claims were received and entered on 2 Feb 2021.

Status of the Claims
Canceled: 1–12
Examined herein: 13–19

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 16/092396 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Provisional Application No. 62/323015 is acknowledged.

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This claim does not particularly point out what "20%" as a minimum threshold level means in this context; it could be interpreted as 20% of a maximum level, 20% of a median or normal level, 20% total volume or weight, or some other quantity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13–19 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of determining dosing regimens for a patient.
Mathematical concepts recited in the claims include "determining … an estimated pharmacokinetic profile of a patient using a Bayesian model of pharmacokinetic profiles of sampled patients"; and "adjusting … the estimated pharmacokinetic profile of the patient".

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 13 recites additional elements that are not abstract ideas: "a processor" and "a non-transitory storage medium comprising memory storing instructions that" implement the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis and modeling of pharmacokinetic data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13–18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Loew--Baselli, et al. (US 2014/0379629; PGPub ref #86 on IDS of 24 Oct 2020).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 13 is directed to an apparatus comprising a processor and a memory that implements functions comprising
a.	"determining, via the processor, an estimated pharmacokinetic profile …"
b.	"determining, via the processor, a first dosing regimen …"
c.	"determining, via the processor, a second dosing regimen …"
d.	"displaying the first dosing regimen and the second dosing regimen …"
e.	"adjusting, via the processor, the estimated pharmacokinetic profile …"

With respect to claim 13, Loew-Baselli teaches a system comprising a processor and a storage memory (0139) that implements the following functions:
a.	"determining an estimated pharmacokinetic profile of a patient using a Bayesian model of pharmacokinetic profiles of sampled patients, the estimated pharmacokinetic profile based upon at least one of a body weight or an age of the patient" (0009)
b.	"determining a first dosing regime [sic] for a first specified dosing interval including (i) a first dosage and (ii) a first therapeutic plasma protein level in the patient over a time period based at least upon the estimated pharmacokinetic profile" (0009)
c.	"determining a second dosing regime [sic] for a second specified dosing interval including (i) a second dosage and (ii) a second therapeutic plasma protein level in the patient over the time period based at least upon the estimated pharmacokinetic profile"
d.	"displaying the first dosing regime and the second dosing regime [sic] on a client device such that the first dosing regime is displayed in conjunction with the second dosing regime [sic]" (0009)
e.	"adjusting, via the processor, the estimated pharmacokinetic profile of the patient based upon previous treatments of the patient" (0013)
f.	"The interface configuration of example tool enables a healthcare provider to determine how dosing changes based upon changes to the interval or target trough. For instance, a healthcare provider can compare dosing regimes [sic] for an every-two-day dosing interval and an every-three-day dosing interval (or additional intervals such as an every-day dosing interval) to determine whether a dosing interval can be extended (or 
With respect to claims 14 and 15, Loew-Baselli teaches "an every-three-day dosing scheme, an every-four-day dosing scheme, an every-five-day dosing scheme, etc. instead of an every-one-day or an every-two-day dosing scheme for therapeutic plasma protein" (0049).
With respect to claim 16, Loew-Baselli teaches "the minimum threshold level is less than 20%" (0016).
With respect to claim 17, Loew-Baselli teaches that "the first therapeutic plasma protein level in the patient is based upon at least one of a minimum threshold level, the first dosage, or the first specified dosing interval, and the second therapeutic plasma protein level in the patient is based upon at least one of the minimum threshold level, the second dosage, or the second specified dosing interval" (0018).
With respect to claim 18, Loew-Baselli teaches that "the Bayesian model includes a two-compartment model having a first compartment corresponding to a time to metabolize the therapeutic plasma protein and a second compartment corresponding to a dose for achieving a certain amount of the therapeutic plasma protein within the patient" (0019).
Loew-Baselli therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13–18 are rejected under 35 U.S.C. 103 as being unpatentable over Björkman, et al. (Blood 2012; NPL ref #4 on IDS of 24 Oct 2020) and Dumont, et al. (US 2013/0108629; PGPub ref #77 on IDS of 14 Oct 2020).
With respect to claim 13, Björkman teaches a Bayesian population PK model that can predict recombinant FVIII plasma concentration over time based in part on the patient's age and weight, and that these predictions "can be used as a basis for PK-based dose tailoring of FVIII in clinical practice, in all age groups, with minimal blood sampling" (Abstract).  Björkman teaches that the Bayesian PK model is advantageous because it can be fit to the patient using a reduced number of blood samples (Abstract).  Björkman teaches that measured FVIII levels from the patient can be used to adjust the PK model parameters (p. 613, col. 2).  Since the FVIII measurements are made after the patient has been treated with FVIII, subsequent adjustment of the PK model parameters constitutes "adjusting … the estimated pharmacokinetic profile of the patient [based] upon previous treatments of the patient".

Dumont teaches using a PK model to analyze the plasma concentration of FVIII for various dosages (0200–0227), and comparing the plasma concentration time series for the dosages (Figs. 13 and 14).  Dumont teaches that "the prophylaxis regimen [of FVIII] is 'tailored' to the individual patient, preferably by determining PK data for each patient" (0093).  Dumont teaches that the dosages can be varied by amount of FVIII administered and the administration interval (0083), and that the dosages should always maintain at least a minimum FVIII activity level (0093).
With respect to claims 14 and 15, Dumont teaches that the dosing intervals can range from 1 to 14 days (0010), and that the PK model can be used to fit time courses as long as 7 days (Figs. 13 and 14).
With respect to claim 16, Dumont teaches that "the prophylaxis regimen is 'tailored' to the individual patient, preferably by determining PK data for each patient and administering Factor VIII of the invention at a dosing interval that maintains a trough level of 1-3% FVIII activity" (0093).  Dumont teaches that FVIII activity and plasma FVIII concentration are essentially identical (0147; Figs. 5 and 6).  So maintaining a minimum FVIII level, as claimed, is patentably indistinct from Dumont's teaching of maintaining a minimum FVIII activity.
With respect to claim 17, Dumont teaches that the dosages can be varied by amount of FVIII administered and the administration interval (0083), and that the dosages should always maintain at least a minimum FVIII activity level (0093).
With respect to claim 18, Björkman teaches a two-compartment PK model; the second compartment corresponds to the clearance rate (i.e. "time to metabolize the therapeutic plasma protein") and the first corresponds to the amount of FVIII in plasma (i.e. "dose for achieving a certain amount of therapeutic plasma protein within the patient") (p. 613, col. 2).
prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13–18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7 and 8 of copending Application No. 14/311113.  Though the claims are not identical, they are not patentably distinct because the claims of '113 fall wholly within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631